Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims-
Cancel claim 5.
Authorization for this examiner’s amendment was given in an interview with Stephanie Villano on 2-2-22.

This application is in condition for allowance except for the presence of claims 6 and 7 directed to an invention non-elected without traverse.  Accordingly, claims 6 and 7 have been cancelled.

The search has been extended to all species encompassed by the allowed claims.


The following is an examiner’s statement of reasons for allowance: Kishino (US 20190118144), Watanabe (US 20150017566) and Matsuoka (US 20100222208) have similar disclosures and are the closest prior art. None of these three references teach or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
2-18-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765